Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered May 27, 1992, convicting her of criminal possession of a controlled substance in the fourth degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant has served her sentence and her assigned counsel has been unable to locate or communicate with her. In light of the defendant’s apparent lack of interest in her appeal, we dismiss the appeal as abandoned (see, People v Watson, 187 AD2d 622). Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.